               Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  PHH MORTGAGE CORPORATION,                         §
                                                    §
            Plaintiff,                              §
                                                    §
  v.                                                §   Civil Action No. 5:19-cv-564
                                                    §
  DAVID C. GOAD,                                    §
                                                    §
            Defendant.                              §

                              PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Plaintiff PHH Mortgage Corporation (“PHH” or “Plaintiff”) and hereby

files this its Original Complaint against Defendant David C. Goad (“Goad” or “Defendant”), and

respectfully shows the Court as follows:

                         I.    PARTIES, JURISDICTION, AND VENUE

       1.        PHH is a corporation with its principal place of business in New Jersey. Therefore,

Plaintiff PHH is a citizen of New Jersey for diversity purposes.

       2.        Defendant David C. Goad is an obligor under the loan agreement and may be served

with process at 1154 Rivertree Drive, New Braunfels, Texas 78130, or wherever he may be found.

Summons is requested.

       3.        This Court has jurisdiction over the controversy under 28 U.S.C. Section 1332

because the amount in controversy exceeds $75,000.00. In this suit, Plaintiff seeks to foreclose on

its lien interest on the Property. The current payoff of the underlying note is in excess of

$75,000.00. Accordingly, the amount in controversy requirement has been met.




 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                    PAGE 1 OF 7
              Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 2 of 7



        4.      Venue is proper in this district and division, the United States District Court for the

Western District of Texas, San Antonio Division, under 28 U.S.C. § 1391(b)(2) because the real

property that is the subject of this action is situated in this district and division.

                                   II.    SUMMARY OF FACTS

        5.      On or about February 28, 2007, Defendant David C. Goad executed that certain a

Texas Home Equity Fixed/Adjustable Rate Note in the original principal amount of $75,000.00

payable to New Century Mortgage Corporation (the “Note”). (Exhibit A). The Note is currently

indorsed in blank. (Id.) Concurrently with the Note, Defendant executed a Texas Home Equity

Security Instrument (First Lien) (“Security Instrument” and, together with the Note, “Loan

Agreement”) granting a security interest in the property commonly known as 1154 Rivertree

Drive, New Braunfels, Texas 78130 and legally described as,

        LOT 39, BLOCK 3, RIVERTREE SUBDIVISION, UNIT 1, SITUATED IN THE CITY
        OF NEW BRAUNFELS, ACCORDING TO THE MAP OR PLAT THEREOF,
        RECORDED IN VOLUME 8, PAGE 267, MAP AND PLAT RECORDS, COMAL
        COUNTY, TEXAS. (the “Property”) (Exhibit B).

The Security Instrument was recorded in the Real Property Records for Comal County, Texas on

March 8, 2007 under Document Number 200706010455. (See id.).

        6.      On May 31, 2018, Mortgage Electronic Registration Systems, Inc. (“MERS”),

solely as nominee for New Century Mortgage Corporation executed the Corporate Assignment of

Deed of Trust (“Assignment”), which transferred the loan to Deutsche Bank National Trust

Company, as Trustee for Securitized Asset Backed Receivables LLC Trust 2007-BR4, Mortgage

Pass-Through Certificates, Series 2007-BR4 (“Deutsche Bank”) c/o Ocwen Loan Servicing, LLC

(“Ocwen”). The Assignment was recorded in the Real Property Records for Comal County, Texas

on June 11, 2018 under Document Number 201806022958. (Exhibit C).

        7.      PHH Mortgage Corporation, successor to Ocwen, is the servicer for Deutsche

 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                       PAGE 2 OF 7
               Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 3 of 7



Bank, and the legal owner and holder of the Note pursuant to Texas Property Code § 51.0001.

(Exhibit C.)

       8.       Under the terms of the Loan Agreement, Defendant is required to pay when due the

principal and interest on the debt evidenced by the Note, as well as any applicable late charges due

under the note. (Exhibits A & B.)

       9.       The Loan Agreement further provides that, should Defendant fail to make payments

on the Note as they become due and payable or fail to comply with any or all of the covenants and

conditions of the Security Instrument, then the lender may enforce the security agreement by

selling the Property according to law and in accordance with the provisions set out in the Loan

Agreement. (Exhibits A & B.)

       10.      Notice of Default was sent to Defendant via certified mail on March 12, 2015.

(Exhibit D). When the default was not cured, Notice of Acceleration was sent on April 14, 2015.

(Exhibit E).

       11.      On August 22, 2018, Ocwen, as servicer for Deutsche Bank, filed its Application

for an Expedited Order Under Rule 736 on a Home Equity Loan in the 274th District Court of

Comal County, Texas under Cause No. C2018-1485C (the “736 Action”). (Exhibit F). The Court

entered the Home Equity Foreclosure Order, allowing Ocwen to foreclose on the Property.

(Exhibit G). Ocwen, through its counsel, sent Defendant a copy of the Notice of Foreclosure sale

and posted said Notice pursuant to Texas Law. (Exhibit H). The Sale was scheduled for April 2,

2019. (Id.) In retaliation to the foreclosure sale, Defendant filed a lawsuit in this Court on April 1,

2019. See Goad v. Steel, et al., Civ. Action No. 5:19-cv-00329-FB. The case was dismissed on

May 24, 2019. See id. During the pendency of the previous suit, Plaintiff was unable to proceed

with foreclosure of the Property.


 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                       PAGE 3 OF 7
             Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 4 of 7



       12.     Plaintiff now files this action seeking foreclosure of the Property.

               III.    CAUSE OF ACTION—DECLARATORY JUDGMENT

       13.     The foregoing paragraphs are incorporated by reference for all purposes.

       14.     PHH requests a declaration from this Court that it is the owner and holder of the

Note and beneficiary of the Security Instrument. PHH requests a further declaration from this

Court that, as owner and holder of the Note and beneficiary of the Security Instrument, PHH is a

mortgagee as that term is defined under Texas Property Code section 51.0001(4).

       15.     PHH has been forced to hire the undersigned attorneys to seek a declaratory

judgment as a result of the Defendant’s failure to comply with the Loan Agreement. PHH is

therefore entitled to and seeks judgment against Defendant for its reasonable attorney’s fees in this

action, both through trial and in the event of a subsequent appeal, as provided by the Security

Instrument signed by David C. Goad, and by statute. TEX. CIV. PRAC. & REM. CODE § 37.009.

                               IV.    BREACH OF CONTRACT

       16.     The foregoing paragraphs are incorporated by reference for all purposes.

       17.     Plaintiff PHH asserts a cause of action for breach of contract against Defendant.

PHH, as the current legal holder and beneficiary of the Loan Agreement, has the right to enforce

Defendant’s valid, enforceable contract on the Property in this litigation. PHH has performed its

obligations fully under the Loan Agreement; but Defendant breached the contract by failing to

substantially perform material obligations required under the contract (principally, payment of

amounts due under the terms of the agreement).

       18.     Defendant’s breach is the proximate cause of injury and damages to PHH.

       19.     PHH has been forced to hire the undersigned attorneys to seek damages for

Defendant’s breach of contract. PHH is therefore entitled to and seeks reasonable attorneys’ fees


 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                     PAGE 4 OF 7
              Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 5 of 7



in this action, both through trial and in the event of a subsequent appeal, as a debt of the Loan

Agreement and not as a claim for money damages, as provided by the Note Defendant signed.

       20.     All conditions precedent have been performed or have occurred.

                                     V.    FORECLOSURE

       21.     The foregoing paragraphs are incorporated by reference for all purposes.

       22.     PHH requests an order of foreclosure of the Property.

       23.     PHH is the current holder and beneficiary of the Loan Agreement with authority to

enforce it. According to the terms of the Note, which commenced on or about February 28, 2007,

Defendant was obligated to make monthly payments on the Note. Defendant breached his

obligations to tender full and timely payment. Pursuant to the Note, PHH’s predecessor, Ocwen,

accelerated the amount of the debt owed. Despite written demand, Defendant failed to tender

payment for the amount due under the Note.

       24.     The Security Instrument permits PHH to foreclose on the Property should there be

an event of default on the Note. Accordingly, PHH seeks judgment in its favor and an order

allowing foreclosure in accordance with the Security Instrument and Texas Property Code section

51.002, or alternatively, a judgment for judicial foreclosure.

       25.     PHH has been forced to hire the undersigned attorneys to pursue this claim; PHH

is therefore entitled to and seeks judgment against Defendant for its reasonable attorney’s fees in

this action, both through trial and in the event of a subsequent appeal, as provided by the Loan

Agreement and by statute. TEX. CIV. PRAC. & REM. ANN. § 38.001(8). Plaintiff seeks an award of

attorney’s fees as a further obligation on the Note and not as a money judgment against Defendant

personally.

       26.     All conditions precedent to PHH’s right to enforce the Loan Agreement and to


 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                   PAGE 5 OF 7
              Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 6 of 7



obtain the relief requested herein have been performed or have occurred.

                                          VI.   PRAYER

        WHEREFORE, PREMISES CONSIDERED, PHH prays that the Court enter a

judgment declaring that (1) Defendant is in default on his obligations on the Loan Agreement and

that (2) PHH is the owner and holder of the Note, beneficiary of the Security Instrument and

mortgagee, as defined under Texas Property Code section 51.0001; and (3) PHH is authorized to

enforce the power of sale in the Security Instrument through foreclosure of the Property pursuant

to Texas Property Code section 51.002, the Note and Security Instrument, or alternatively, judicial

foreclosure, and awarding attorney’s fees, costs and such other and further relief to which it may

be justly entitled at law or in equity.



                                                     Respectfully submitted,

                                                  By: /s/ Mark D. Cronenwett
                                                      MARK D. CRONENWETT
                                                      Texas Bar No. 00787303
                                                      mcronenwett@mwzmlaw.com

                                                      JONATHAN C. SMITH
                                                      Texas Bar No. 24103940
                                                      jsmith@mwzmlaw.com

                                                  MACKIE WOLF ZIENTZ & MANN, P. C.
                                                  14160 North Dallas Parkway, Suite 900
                                                  Dallas, TX 75254
                                                  Telephone: 214-635-2650
                                                  Facsimile: 214-635-2686

                                                  ATTORNEYS FOR PLAINTIFF




 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                                   PAGE 6 OF 7
            Case 5:19-cv-00564 Document 1 Filed 05/24/19 Page 7 of 7



Attached Exhibits:
A. Note
B. Security Instrument
C. Assignment
D. Notice of Default
E. Notice of Acceleration
F. Application for an Expedited Order Under Rule 736 on a Home Equity Loan
G. Home Equity Foreclosure Order
H. Notice of Sale




 ORIGINAL COMPLAINT
 MWZM: 14-003637-670                                                         PAGE 7 OF 7
